DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Species II (Fig. 7) (claims 1-9) in the reply filed on 11/17/2021 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/21.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being incomplete for omitting essential elements, such omission amounting to a
gap between the elements. See MPEP § 2172.01. The preamble says “processing a substrate in a vacuum atmosphere”  but nothing in the body is describes how/why it is processing the substrate in the vacuum atmosphere . Limitation of claim 8 is suggested as the preamble.

Claim 2 recites “ an inert gas supply” and “an Ar gas supply” is indefinite. Are there two different supply line for inert gas other than Ar and one supply line for Ar? Appropriate correction/clarification is required.

Claims 3-7 has antecedent issue about “the porous member” which should be “the sheet-shaped porous member”.

Claims 2-9 are also rejected being dependent on rejected claim 1



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 1-2, 5-6, 8 are rejected under 35 U.S.C. 103 as being obvious over Ohmi et al (US 2011/0303361 A1) in view of Applicant Admitted Prior Art (AAPA)

Regarding claim 1: Ohmi teaches in Fig. 1-2 about a sealing structure (comprising 12, 14, 22 etc.) of a gas supply line (comprising 18, 19, 20 etc.) assembly connected to a processing chamber 10 for processing a substrate in a vacuum atmosphere, comprising:
a first pipe member (as marked) constituting the gas supply line assembly and having an end surface (any surface of the marked portion can be interpreted as end surface from top or bottom or side view perspective as no reference is mentioned with respect to be an end surface) where an opening S communicating with the processing chamber is formed;
a second pipe member constituting the gas supply line assembly and having a facing surface (any surface of the marked portion can be interpreted as a facing surface from top or bottom or side view perspective as no reference is mentioned with respect to be a facing surface)  facing the end surface of the first pipe member;
a sealing member 22 made of an elastomer [0033] disposed between the end surface of the first pipe member and the facing surface of the second pipe member to surround the opening S (Fig. 2); and


Ohmi does not explicitly talk about processing a substrate in a vacuum atmosphere.

AAPA teaches in [0003] about processing a substrate in a vacuum atmosphere.

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Regarding claim 2: Ohmi teaches in Fig. 1-2 an inert gas supply unit configured to supply an inert gas [0026] toward one surface of the porous member,
wherein a concentration gradient in which a concentration of the inert gas entering the porous member increases from an outer edge of the porous member toward an Ar gas [0026] supply position.

Ohmi in view of AAPA does not explicitly talk about wherein a concentration gradient in which a concentration of the inert gas entering the porous member increases from an outer edge of the porous member toward an Ar gas supply position.




Regarding claim 5: Ohmi teaches in Fig. 2 wherein a plurality of pores (18, 19 interpreting the holes as pores) formed in the porous member anisotropically communicate with each other in a thickness direction of the porous member.

Regarding claim 6: Ohmi teaches wherein the porous member is a porous metal or a fibrous metal [0035].

Regarding claim 8: AAPA teaches in [0003] about a vacuum processing apparatus comprising:
a gas supply line assembly having the sealing structure described in claim 1; and
the processing chamber. 


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Ohmi et al (US 2011/0303361 A1) in view of Applicant Admitted Prior Art (AAPA) and further in view of Nishihara et al. (JP 2020031176 A, English translation attached)

Regarding claim 7: Ohmi does not explicitly talk about wherein the porous member is a porous resin.

Nishihara teaches in page 2 about porous member is a porous resin.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Ohmi et al (US 2011/0303361 A1) in view of Applicant Admitted Prior Art (AAPA) and further in view of Nozawa et al. (2017/0198395 A1)

Regarding claim 9: Ohmi in view of AAPA does not explicitly talk about
a heating unit configured to heat the processing chamber.
However it is well –known in the art to use heater in a processing chamber to heat substrate as Nozawa teaches in [0024]


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the sealing member is disposed in a groove formed on either the end surface or the facing surface, and


Claim 4 is also allowable being dependent on allowable claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.